Citation Nr: 0639606	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-27 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hiatal hernia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran has verified active duty service from March 1961 
to March 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, DE, which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a hiatal hernia.  The veteran appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review. 


FINDINGS OF FACT

1.  In a November 1991 rating decision, the RO denied service 
connection for a hiatal hernia.  The veteran did not appeal 
that decision.

2.  Since the November 1991 final decision, evidence has not 
been submitted which bears directly and substantially upon 
the specific matter under consideration.  The new evidence, 
when considered by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received after the November 1991 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a hiatal hernia is not 
new and material, and the veteran's claim for that benefit is 
denied.  38 U.S.C.A. § 5108, 7105; 38 C.F.R. § 3.156(a) 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in March 2002, prior to the 
initial decision on the claim in July 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has therefore been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

With regard to the information and evidence that VA would 
seek to provide, the Board notes that the burden is on the 
claimant to come forth with new and material evidence to 
reopen a previously denied claim.  In this regard, the VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the March 2002 VCAA 
notice letter, the RO informed the veteran about the 
information and evidence necessary to substantiate his claim 
for service connection.  Specifically, the RO stated that the 
evidence must show three things:

1.  An injury in military service or a disease that began in 
or was made worse during military service, OR an event in 
service causing injury or disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability and an 
injury, disease, or event in service.  

Further, the letter notified the veteran that he has been 
previously denied for service connection for a hiatal hernia 
and that the appeal period for that decision had expired, 
making the decision final.  The letter outlined that "new 
and material" evidence was needed in order to reconsider the 
issue.  The "new and material evidence" necessary to reopen 
the claim was described as:

1.  To qualify as "new evidence," it must be submitted to 
VA for the first time.  New evidence can be documents, 
statements from lay persons, medical reports, or other 
similar evidence.  Evidence that is cumulative and tends to 
reinforce a previously established point is NOT considered 
new.

2.  To qualify as "material evidence," the additional 
information must bear directly and substantially upon the 
issue for consideration.

The evidence must meet both of these requirements.

The March 2002 notice letter also, essentially, described the 
information and evidence that VA would seek to provide.  
Additionally, the letter informed the veteran that if he had 
private records that he wanted VA to obtain, he could submit 
a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, and VA 
would request the records for him.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The March 2002 letter 
asked the veteran to provide the name and address of the 
person, agency, or company who has relevant records.  The 
veteran was requested to list the approximate time frame 
covered by the records and the condition for which he was 
treated.

Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In this regard, the RO 
has informed the veteran in the rating decision, SOC, and 
SSOC of the reasons for the denial of his claims and, in so 
doing, informed him of the evidence that was needed to 
substantiate those claims.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a hiatal 
hernia, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or the 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on the disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the veteran is not entitled to service connection for a 
hiatal hernia because new and material evidence was not 
submitted to reopen his claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Finally, the Board notes that, during the pendency of the 
veteran's appeal, Kent v. Nicholson, 20 Vet. App. 1 (2006), 
was issued.  In this decision, the Court held that the VCAA 
requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  In this case, the 
Board finds that, taken together, the March 2002 letter and 
June 2004 SOC sufficiently explained to the veteran that, in 
order to reopen his previously denied claim, he needed to 
submit evidence demonstrating that a hiatal hernia had its 
onset in service.  Additionally, a review of an August 2004 
statement from the veteran clearly indicates that he was 
aware of the bases of the prior final denial and what 
evidence was necessary to reopen his claim.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard, 4 Vet. App. 
at 394.

VA's duty to assist the veteran in the development of a new 
and material evidence claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.  That said, 
all available service medical records as well as all VA 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  The veteran 
underwent VA gastrointestinal examinations in June 1991 and 
July 2004, which address the matter of etiology of his 
claimed disability.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claims.  


BACKGROUND

The veteran seeks to reopen his claim for service connection 
for a hiatal hernia.  In November 1991, the RO denied service 
connection for ulcer disease and hiatal hernia, and the 
veteran was notified of that denial in a letter dated in 
December 1991.  The veteran did not file a notice of 
disagreement within the one year period after the RO 
decision, making the RO decision final.

The veteran's service medical records show on the veteran's 
March 1961 enlistment medical examination report that his 
Abdomen and Viscera (include hernia) were reported as normal.  
In January 1963, the veteran was seen for complaints of 
epigastric pain.  The initial impression was acute gastritis.  
Five days later, he reported that the pain continued, and he 
was scheduled for an upper gastrointestinal series and 
treated with medication.  The Radiographic Report, dated in 
January 1963, showed that the veteran had a duodenal ulcer 
but found no evidence of a hiatal hernia or esophagitis.  By 
the end the month, the veteran was clinically far better than 
he was earlier in the month of January 1963, reporting that 
he hardly ever had pain.

On a December 1965 Report of Medical History, it was noted 
that the veteran was treated in January 1963 for a duodenal 
ulcer.  It was also noted on the report that there had been 
no recurrence of the ulcer.  Further, it was noted that the 
veteran was treated in 1964 for epigastric tenderness.  The 
report indicates that the veteran was currently negative for 
ulcers and had not received treatment since 1964.  
Additionally, NCNS (no complications, no sequelae) was 
written by that entry.  

A May 1968 Radiographic Report found no signs of a hiatal 
hernia.  A notation under pertinent clinical history states 
that the veteran had a history of duodenal ulcer four years 
ago and had a recurrence of (what appears to read) symptoms.  
(The Board notes that the report is somewhat illegible)  The 
stomach and duodenum were described as distending well 
without signs of spasm or ulceration.  The report indicates 
"Normal Study" under the Impression.  

An entry dated in October 1969 on a Chronological Record of 
Medical Care stated that the veteran reported acid 
indigestion and treated it with Rolaids.  An entry in April 
1974 notes that the veteran denied any stomach, liver, or 
intestinal problems.  

On a Report of Medical Examination dated in July 1990, the 
clinical examination reported the veteran's Abdomen and 
Viscera (include hernia) as normal.  On his retirement July 
1990 Report of Medical History, the veteran did not report 
currently having or having previously had any stomach, liver, 
or intestinal disorder.  It was noted on the report that the 
veteran had a "duodenal ulcer treated with oral medications, 
no recurrence, NCNS."  

In June 1991, a VAMC upper gastrointestinal examination 
revealed the presence of a sliding type hiatal hernia.  

In June 2001, the veteran filed what is best characterized as 
a claim to reopen for service connection for a hiatal hernia.  
In July 2002, the RO denied service connection for a hiatal 
hernia.  In relevant part the RO stated:

Service connection was denied for a hiatal hernia 
as no such condition was diagnosed and there was no 
evidence of treatment for this condition in the 
veteran's service medical records.  The veteran was 
informed by letter dated November 11, 1991.
Although requested, the veteran failed to provide 
any evidence of the claimed condition or its 
relationship to his active military duty, 
therefore, service connection remains denied.

The veteran filed a notice of disagreement received by VA in 
January 2003.  In this letter, the veteran contends that he 
was treated repeatedly while on active duty for heartburn and 
acid reflux.  He alleges that during his retirement physical 
evaluation in 1991, he reported acid reflux problems to the 
VA doctors but was given a clean bill of health.  The veteran 
states that four months after retirement, he requested VA to 
examine him for a possible service connection.  The VAMC 
diagnosed the veteran with a hiatal hernia in June 1991, 
approximately two months after his separation from service.  
The veteran referenced National Institutes of Health studies, 
which he claims indicate that if heart burn is left 
untreated, it will erode the esophageal lining and create a 
hiatal hernia.  The veteran claims that he was not properly 
diagnosed or treated for heart burn while in the service, 
which led to the development of a hiatal hernia.  The veteran 
timely filed an official Form 9 appeal in July 2004.  

In July 2004, a VAMC examination noted that the veteran's 
"esophagus shows a sliding hiatal hernia without reflux."  
In an Informal Hearing Presentation dated in October 2006, 
the veteran and his representative contend that the July 2004 
VAMC finding of a sliding hiatal hernia without reflux 
constitutes new and material evidence sufficient to reopen 
his claim for service connection.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed before August 29, 2001, as was the application to 
reopen for service connection in the present claim, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted above, a November 1991 rating decision previously 
considered and denied the veteran's claim for service 
connection for a hiatal hernia.  In that decision, the RO 
indicated that the evidence of record did not include a 
diagnosis or treatment for this condition during the 
veteran's service.  This decision was not appealed and is 
thus final.  See 38 U.S.C.A. § 7105 (West 2002).

The evidence associated with the claims file subsequent to 
the November 1991 rating decision includes a July 2004 VAMC 
upper gastrointestinal report finding a sliding hiatal hernia 
without reflux, as well as VA outpatient treatment notes from 
May 2001 until July 2004.  However, the Board finds that such 
evidence is not new and material within the meaning of the 
laws and regulations set forth above, and as such, there is 
no basis to reopen the claim for service connection for a 
hiatal hernia.

The veteran and his representative specifically contend that 
the July 2004 VAMC medical report finding the presence of a 
sliding hiatal hernia without reflux is new and material 
evidence sufficient to reopen the claim.  The Board finds 
that this report is new in that it was not of record at the 
time of the original November 1991 rating decision.  However, 
the Board finds that the July 2004 report is not material.  

This record does not suggest that a hiatal hernia was 
diagnosed in service (which, as noted, was the basis for the 
November 1991 denial) or that the currently diagnosed hiatal 
hernia is otherwise related to service.  Neither the July 
2004 report, nor any document in the record for that matter, 
expresses a medical opinion regarding a nexus to an injury or 
disease occurring in service.  The Board notes that the 
veteran's outpatient VAMC treatment records indicate that he 
was treated for GERD and chronic reflux in December 2002.  
However, the treatment records make no reference to a link 
between a digestive disorder and service.

Thus, there remains no evidence on the record received since 
the November 1991 decision, which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  Accordingly, the 
Board finds that new and material evidence has not been 
presented to reopen the appellant's previously denied claim 
for service connection for a hiatal hernia.


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for a hiatal hernia.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


